 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlaskaMarine Pilotage,Incorporated and RobertJ.hereby orders that Respondent, AlaskaMarineHerring.Case 19-CA-7024May 29, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn September 18, 1974, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, to which the GeneralCounsel filed an answering brief, as well as cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,'findings, and conclusions of the Administrative LawJudge as modified herein and to adopt his recom-mended Order.The Administrative Law Judge found and we agreethat in January 1974 the Respondent denied RobertHerring's request to take a training trip to Seward,Alaska, in violation of Section 8(a)(I) of the Act. Inreaching this conclusion we have not relied on pre-10(b) violations to find a continuing violation. To theextent that we have relied on pre-10(b) evidence wehave done so solely for the purpose of throwing lighton and evaluating the violation which occurredwithin the 10(b) period.2Local Lodge No. 1424,Association of InternationalMachinists,AFL-CIO[BryanManufacturing Company] v. N.L.R,B.,362U.S. 411 (1960). To avoid any confusion as to ourfinding in this regard we shall amend the Administra-tiveLaw Judge's Conclusion of Law 4 to read asfollows:"4.By refusing to accommodate Robert J. Her-ring's request in January 1974 to make a training tripto Seward, Alaska, for the purpose of adding anendorsement to his pilot's license, because of hisactivities on behalf of the Union, and because of hisother protected concerted activities, Respondent hasengaged in an unfair labor practice in violation ofSection 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge and218 NLRB No. 30Pilotage, Incorporated, Homer, Alaska, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.1General Counsel's cross-exception 2 is not directed to a formal findingand is therefore unnecessary to resolve. As indicated in the AdministrativeLaw Judge'sDecision,General Counsel's cross-exception 1 is meritorious,and accordingly the affidavit of J. B. McCormack is hereby stricken fromthe record.2 In finding a violation of Sec. 8(axl) within the 10(b) period we do notrely on the Administrative Law Judge's finding ofa continuing'violationinvolving pre-10(b) violations,and we specifically disavow fn. 4 of hisDecision relating to the applicability of Sec. 10(b) to this case.DECISIONSTATEMENT OF THE CASERussELL L. STEvENs, Administrative Law Judge: Thismatter was heard at Homer, Alaska, on July 16 and 17,1974. The complaint, issued May 10, 1974, is based on acharge filed April 15, 1974, by Robert J. Herring, anindividual, hereinafter referred to as Herring. The com-plaint alleges that Alaska Marine Pilotage, Incorporated,hereinafter referred to as Respondent, discharged Herringand, independently, refused Herring's requests for trainingtrips aboard vessels because of the latter's activities onbehalf of the Union, thereby violating Section 8(a)(3) and(1)of the National Labor Relations Act, as amended,hereinafter referred to as the Act.On May 17, 1974,counselforRespondent filed anundated motion for bill of particulars and/or production ofaffidavitstaken from Charging Party and probablewitnesses.On May 20, 1974,counselfor Respondent filedan undated motion to strike paragraph 5 of the complaint.On June 10, 1974, Deputy West Coast Presiding Adminis-trative Law Judge AllenSinsheimer,Jr., filed his order inresponse to Respondent's said two motions, denying thesamefor reasons set forth in said order. Counsel forRespondent renewed hismotionsat hearing, and decisionwas reserved for possible further argument in briefs. Nopersuasiveargumentshaving been made during the hearingor in briefs, other than the remarks previously made in thetwo motions filed by counsel for Respondent, and thematter having been fully considered, the renewed motionsfiled by Respondent hereby are denied.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally and file briefs.Briefs,which havebeen carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case,' and from myobservation of the witnesses and their demeanor, I makethe following:1Because a partially incomplete record was developed during thehearing herein,the General Counsel was requested during hearing, withoutobjectionby counsel for Respondent,to obtain and file for the record,Herring's final job performance reportprepared byhis former employer, theState of Hawaii.Thatreport was received August9, 1974,and is included as(Continued) ALASKA MARINE PILOTAGE, INC.77FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Alaska corporation with headquartersin Homer, Alaska, where it is engaged in the furnishing ofmarine pilot services. Among others, three of Respondent'scustomers are Atlantic Richfield Refining Company, ShellOil Company, and Union Oil Company, all of which arecorporations engaged in the production and marketing ofoil products within the State of Alaska and other States.During the past calendar year, a representative period,Atlantic Richfield Refining Company, Shell Oil Company,and Union Oil Company each shipped goods valued inexcess of $50,000 directly from locations within the State ofAlaska to locations outside the State of Alaska. During thepast calendar year, a representative period, Respondentperformed services valued cumulatively in excess of$50,000 for said three oil companies. I find that Respon-dent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDSouthwest Alaska Branch, Pilots Division, InternationalOrganization ofMasters,Mates and Pilots, AFL-CIO(hereinafter referred to as the Union), is now, and at alltimes material herein has been, a labor organization withinthe meaning of Section 2(5) of the Act.fellow pilots, and a troublemaker. Johnson contends thathe thought about the possibility of firing Herring for aconsiderableperiodof time before Herring's actualdischarge, but that he delayed the discharge because of theshortage of pilots. Johnson contends that he dischargedHerring at the first opportunity, when he had adequatepilots forserviceswithin the area served out of Homer.Instanceswere cited at hearing wherein Herring alleged-ly damaged shore facilities because of his inadequacies,and Johnsonallegesthat he discovered on a trip to HawaiithatHerring had a poor work record there. Johnsoncontends that Herring was fired solely because of hispersonal deficiencies, and that union activity had no partin the discharge.Herring contends that his work with Johnson wasexcellent; he was not at fault in the incidents on whichJohnson relied for the discharge; he got along very wellwith ships' officers and crews; his work was "more thansatisfactory" inHonolulu; and the only reason he wasdischarged was because of union and protected activities.So far as the secondaryissue concerningtraining trips isconcerned, Johnson acknowledges that he discontinuedtraining trips for Herring, but claims: (a) Herring was notinterested in training trips and demanded that he be paidexpensesin advance, and (b) that he knew he eventuallywould discharge Herring, and therefore felt as though hewould be spending money needlessly, to provide funds forHerring to take training trips.III.THE ALLEGED UNFAIR LABOR PRACTICESThe BackgroundRespondent is a small corporation, organized by WilliamJohnson (hereinafter Johnson) in September 1965 for thepurpose of providing marine pilotservicesout of Homer,Alaska, for the port of Anchorage, and various ports in theHomer-Anchorage area. Initially Respondent only had twoemployees-Johnson and his wife. Johnson hired his fast'employee, a pilot named William Tingley (hereinafterTingley) in early 1967, and subsequently hired anotherpilot in 1969. Since the latter date, Johnson has continuedto add pilots as necessary, and presently employs six pilotsother than himself. Johnson does some piloting when otherpilots are busy, but a substantial portion of his time isconsumedin administration of the organization, with theassistanceof Mrs. Johnson.Johnson has been a union member many years, has beenactive in union affairs, and was largely responsible forestablishment of the Southwest Alaska Branch of theUnion.Herring first was employed as a pilot by Johnson July 10,1971.He was discharged by Johnson February 25, 1974.Johnson contends that Herring was discharged because hewas adisruptive influence in the organization and a poorpilot. Johnson contends that Herring was rude to officersand crews on ships, difficult to get along with, critical of hisan unnumbered exhibit inGeneral Counsel's exhibit folder.Respondentsubmittedan affidavit, -by letter datedAugust19, 1974, inresponseto the report received from the General Counsel. The latter filed aformal objection to admissionof the affidavit. Althoughthere is some meritA.Herring's DischargeResolution of this controversy depends almost entirelyupon assessment of credibility of the witnesses. Almostwithout exception, the incidents and statements relied onby Johnson for his discharge of Herring are flatly deniedby Herring.Herring testified that the Southwest Alaska Branch- ofthe Union was established in the spring of 1972, and thatthereafterthe branch hadmeetingson approximately aquarterly basis.Herring testified that he attended thosemeetings, and that Johnson also normally attended them.He said there was a meeting in April 1973 to which he tooka memorandum that he had prepared, listing "gripes,complaints and proposals" for discussion among the pilots.He said nearly all the items on his list were discussed withthe other pilots prior to the meeting, but that, as he readthe list, Johnson stated that he thought the complaints weresolely Herring's product, and that other pilots had taken nopart in their preparation. Herring testified that Johnsonwas advised by other pilots at the meeting that the latterhad discussed the various proposals with Herring, and thatthey agreed that some work changes were desirable.Herring testified that the next meeting of the pilotsbranch was held in October 1973, attended by the same sixpilots, including Johnson. Herring testified that,' at theOctober meeting, the pilots unanimously agreed to' theorganization of a committee comprised of pilots Glud,to the General Counsel's objections,the affidavit is admitted unnumbered,and has been considered together with the General Counsel's offer, in orderto complete the record and to allow full opportunity for defense. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDCunningham, and Herring for the purpose of draftingproposals for a union contract to be presented to Johnson.Herring stated that the committee subsequently metseveral times, drafted proposals, and planned to present acontract draft at the next pilots' meeting. Herring statedthat, the draft was largely the product of the committee, butthat pilot Hurd also contributed to it.Herring - testified that the next meeting of the pilotsbranch was held approximately February 1, 1974, at whichtime Herring gave-draft copies of the proposed contract tothe six pilots present. It was decided that the memberswould take no action on the proposals at the meeting, butrather would take the draft home for further study andpossible later action.Herring testified that he was discharged February 25,1974, and that he was given no reason for his discharge. Hetestified that at no time had he ever been reprimanded,warned, or talked to, by Johnson concerning any allegeddeficiencies in his work or his conduct as a pilot andemployee. He said that, to his knowledge, there had neverbeen any complaints concerning his work.for the State of Hawaii as a pilot about 3-1/2 years prior tobeing employed by Johnson. He said he terminated hisemployment with the State of Hawaii approximately 2weeks prior to going on Respondent's payroll in July 1971.Herring testified that there were "perhaps half-a-dozenincidents that occurred on vessels while I was piloting forthe State of Hawaii," which resulted in damage to thevessels he was piloting, other vessels, or shoreside facilities.Herring denied that any of the incidents jeopardized hisposition as a pilot, and denied that he was ever put onnotice by his supervisor in Hawaii that his performance asa pilot was marginal. He testified that one of the"casualties" involved the 1969 sinking of a tugboat which,according to Herring, suddenly crossed the bow of thevesselhe, was piloting.Herring testified that he wascharged by,the coast guard with negligence because of thesinking of the tugboat, and that a hearing subsequently washeld; in which he was found guilty of negligence. He statedthat the finding was appealed, and that subsequently thecharge was dismissed. Herring testified that, from thefinding of negligence by the coast guard until the presenttime, his permanent and regular license has been lifted andhe has been operating with a 6 months' renewable license.He said the license has been renewed approximately each 6months and that he discussed this entire matter of thesinking, the hearing, the appeal, and the status of hislicense with Johnson prior to his employment by the latter.He said Johnson "sympathized with my problems with thecoast guard and said he felt I'd probably be able to clearthe record in, time and that my appeal would besuccessful."Herring also testified on cross-examinationthat he has discussed the status of his license with Johnson"many times.11Johnson testified that he first experienced difficulty withHerring within a few months after he hired him. The firstspecific incident to which Johnson testified was oneinvolving the shipJ.L.Hannah,which was one of the firstshipsHerring piloted into Anchorage. The incidentoccurred in 1971 or 1972, after Herring had been hired byJohnson.2 According to Herring, he was without fault andtherewas no damage to the ship, although there wasapproximately $20,000 damage to the dock, which was hitby the ship. Johnson testified that he later discussed theincidentwith the master of the vessel, who labeledHerring's-version of the accidentas a lie.The next incident, testified to by Johnson, involved theshipGolden Gate,in January 1973. Herring had earliertestified concerning this incident, and according to himsome words were exchanged between him and the masterof theGolden Gatewhen the ship was in a precariousposition, surrounded by , ice. It appeared likely that anaccident was imminent and could be avoided only by fastaction.According to Herring, he spoke curtly to thecaptain and some of the crew in order to obtain promptaction in getting the ship and crew out of immediatedanger. Johnson testified that he'was aboard the ship, andhe verified the fact that the ship was in a precariousposition at the time of the incident. His statement was "itwas a bad situation, that part of it is certainly granted." Hestated that Herring, in talking to the captain, "used a loudand vulgar tone, four letter words and the captain didn'tlike it."When asked what Herring's reaction was to thechastisement given by the captain on that occasion,Johnson testified "he apologized and so did the captain -they apologized and agreed to forget about it - it was atough circumstance, that's for sure." Johnson also stated,"Well, they more or less calmed down and agreed to sort offorget about it - everybody was up tight because of theterrific ice conditions we were having."According to Johnson's testimony, the next incidentinvolving Herring occurred in March 1973, when Johnsonadvised the then office manager (John Cooper, hereinafterCooper) that Herring was not to be dispatched on anymore trainingtripswithout first checking with Johnson.Johnson testified that the reason for giving that instructionto Cooper was "I didn't plan on- keeping Herring on anylonger than possible. I didn't want to pour money downthe rathole as the saying goes."On a date not established by the record, but apparentlysome timein 1973, pilot James Hurd (hereinafter Hurd)told Johnson that, in late 1972, Herring had embarrassedHurd by challenging him en route to the pilotage of twodestroyers. According to the report Hurd gave to Johnson,Herring at that time (1972) accused Hurd of being aJohnson favorite and obtainingthe assignmentof pilotingthe destroyer considered to be the better of the two.According to Johnson, he had conversations on severaloccasions with a Mr. Clem Tilhon, the operator of the pilotboat, wherein Tillion stated to Johnson that Herring oftencriticizedJohnson's company and his copilots, andallegedly Tillion told Johnson that he had remarked toHerring "don't knock the brand you ride for." Accordingto Johnson, Tillion alsostated,"I've just about given up onHerring, there's no hope."Johnson testified that he finally realized he would haveto take definite actionconcerningHerring, and that hewent to Honolulu in May 1973 to check on Herring and hispast employment with the State of-Hawaii. He said he was2The record does not establish a definite date, but it does show that theincident occurred early in Herring's history with Respondent, ALASKA MARINE PILOTAGE, INC.79in Honolulu about 2 days, during which time he visited thecoast guard office, where he was told about some of theincidents in which Herring was involved in Honoluluharbor. Johnson said he was told by officials in Hawaiithat Herring was a troublemaker, and had been notifiedthathiswork was marginal. Johnson testified that,although his visit to Hawaii strengthened his thought thatHerringwould have to be discharged, he did notimmediately discharge him because of the shortage ofpilots at the time. He said, "We couldn't afford to be withone less."The next incident testified to by Johnson was a reportallegedly made by Herring to Johnson, concerning a timein early 1973 when Herring was at Cold Bay aboard thevesselsHillyerBrown,piloted by Captain Tingley. Thevessel[ ran aground, causing considerable damage, and,according to Johnson, Herring reported to him, "I'm goingto tell you this and I'm going to tell you one time only andthen we will forget about it - there was altogether toomuch drinking going on - on that ship." Johnson testifiedthatHerring refused to say whether or not Tingley wasdrunk, but "it sure left the implication that he was."According to separate testimony, Herring made statementsother than to Johnson that implied Tingley was drinking,along with others, aboard theHillyer Brownbefore it ranaground.The next incident related by Johnson occurred in June1973.According to Johnson, Herring boarded the shipTexaco New Jerseyabout 1-1/2 to 2 hours too late on thetide,and the ship was slowed down for arrival at Homer.According to Johnson, Herring should have been aboardearlier in order to make the tide into the port ofAnchorage, and that the delay was not for any reason otherthan Herring's own convenience. Johnson said the delaycaused unnecessary loss of time and expense to the ship,although no complaint was ever made 1 o Johnson by theship owners.The next incident testified to by Johnson occurred inFebruary 1974. According to Johnson, Herring telephonedhim about 9 a.m. on that day, to discuss the pilotingschedule that Herring had at the time. Johnson saidHerring stated, among other things, "Oh, you're drunk oryou wouldn't be saying that" - and he later made thesame comment at a union meeting.Johnson acknowledged that he never talked with Herringconcerning his alleged rudeness to ship's officers and crew,that he never discussed with Herring any of the incidentsrelated above, and that he never reprimanded Herring forany of his actions while on duty. Johnson stated that he haspiloted ships with Hemng on about 8 or 10 occasions.Johnson testified in summary that many things enteredinto his consideration of the firing of Herring, includingHerring's rude conduct, his poor work performance, hisparticipation in the various incidents described above, hisderogatory remarks made to employees of Johnson andpersons outside Johnson's organization, and Herring'sgeneral attitude, conduct, and inability to get along withothers.Finally, he testified that part of the reason fordischarge was his concern about Herring"s license. Johnsonacknowledged that he talked with Herring concerning thelatter's pilot license, both before Herring was hired andthereafter.Concerning the various complaints made by Herring attheunionmeeting in April 1973 and the proposalsthereafter presented to the members of the branch union,Johnson testified that he did not resist or oppose theproposals, and he stated that, in any event, most of themalready were in effect. He said the discussion of April 1973primarily involved a proposed medical plan.Johnson testified that Herring's discharge date wasrelated only to the combination of weather conditions andavailability of other pilots for hire.Mrs.Johnson testified that Herring talked with John-son about Herring's license suspension poor to the latter'sbeing hired by Respondent. She also testified that Herringwas never reprimanded, warned, or otherwise put on noticethat his work was unsatisfactory, or that his conduct wasnot in accordance with the policies of Respondent. ShesaidHerring was hired against the recommendations oftwo of the pilots working prior to Herring's employment,that is, pilots Swett and Tingley. She said Herring exhibitedqualities that made him unsatisfactory from managementstandpoint, almost immediately upon his coming aboard,and that the first thought of possibly firing Herringoccurred in early 1972, because he caused trouble anddissension. She said she was told by an official of ChevroninMarch 1973 that Chevron did not want Herring assignedto any of their vessels at any time in the future, because ofthe unsatisfactory nature of his work and conduct. Shetestified that she and others started insisting toMr.Johnson in April 1973, that Herring be fired. She said itwas not possible to put Captain Tingley on the same shipwith Captain Herring, even though it is necessary at timestoput two pilots aboard, ^ because of the inability ofHerring to get along with Tingley.Mrs.Johnson also testified that Respondent had aproblem with its insurance agent in December 1973,occasioned by Herring's reckless driving habits. She saidthat, as a result of the problem, the insurance companyassessed higher rates for automobile coverage against theRespondent.Mrs.Johnson testified, in clarification of customarybusiness practice, that it is common in the trade to receiveinstructions from owners of vessels to forbid certain pilotsperforming services for those customers. She said, forinstance, that Respondent was requested by Chevron notto allow Tingley to perform piloting services, and thatCaptain Glud was forbidden to pilot Sea Land ships.Finally,Mrs. Johnson testified that the proposals madeby union members already were in effect for the most part,and that neither she nor Mr. Johnson was particularlyconcerned with the proposals.John Cunningham testified as a witness for the GeneralCounsel, and stated that he had been a pilot forRespondent about 4 years. He said he attended the unionmeeting of April 1, 1973, at which time Herring presented alist of his grievances. Cunningham testified that there wasdiscussion at the meeting concerning the complaints andthat he as well as others had complaints. Cunninghamtestified that he and several other pilots talked withHerring about the complaints prior to the meeting, and 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the complaints concerned such things as safetyproposals, health insurance, sick leave, wages, compensa-tion for extra work performed, and others. Cunninghamsaid he discussed the complaints and other matters withCaptain Johnson a few days after the meeting, and thatCaptain Johnson defended himself, saying that he haddone his best and that he probably was going to have to letHerring go because he was creating too much trouble inthe group, and causing dissension and "shaking theorganization up."Cunningham testified that, at a later meeting of themembers of the group in January 1974, a list of proposalswas read to the group, and that the list had'been compiledafter conversations with all members of the group. He saidthe proposals were not formally acted upon, because someof the members wanted a couple of weeks to study themprior to any action being taken. He stated the only personwho had not contributed to the proposals was CaptainTingley.According to Cunningham, Johnson stated at theJanuary 1974 meeting that it was obvious the proposalswere "practically all Herring's work." Cunningham said heand Glad denied that statement by Johnson, and theyadvised Johnson that everyone except Tingley contributedto the proposals.Cunningham stated that he discussed the proposals withJohnson after the January 1974 meeting, and that,although Johnson never stated directly that he wouldrefuse to negotiate with the group, Johnson "had a negativeattitude on almost all of the proposals and that gave me theimpression that he didn't want a contract."Cunningham testified that Captain Johnson told himafter Herring's discharge that he fired Herring "for causingtoo much trouble within the group, creating dissent."William Tingley testified that he was the first pilotemployed by Johnson. He said the pilot branch of theUnion at Homer was organized in early 1972, substantiallythrough the efforts of Johnson. He said the branch has hadbylaws for about 2-1/2 years.Tingl&y said the friction between Johnson and Herringcommenced 'about July '1972 and has continued to thepresent:He said the two frequently have had words, andthat there was considerable friction between them at themeeting of April 1973, during which Herring introducedhis list of complaints. He said Johnson remarked to himthat everything was alright in the Company until Herringwas hired.Tingley testified that he and Herring are not on speakingterms, and he stated that Herring criticized several of theother pilots. Included were comments made by Herring toTingley that Cunningham was a drunk, Glud's license wastoo 'limited, Johnson was skimming profits from thecorporation, and Swett was a "fuddy-duddy."Tingley testified that the first talk about a possiblecontract between the Union and Respondent Was in April1973,' at the meeting described above. He said there wasgeneral discussion among the members of contract propos-als at a meeting in early 1974, before Herring was fired,and that the same proposals were discussed after Herringwas fired.Tingley confirmed the incident previously referred to,wherein he was piloting a ship which ran aground in ColdBay, at which time Herring was aboard. Tingley stated thatHerring made the remark that he, Herring, would not haverun aground had he been piloting, and that Tingley wasdrinking at the time. Tingley said the remarks attributed toHerring were made to him by Mr. and Mrs. Falconer.(Falconer formerly was a pilot with Respondent.)Mr.WilliamMurphy testified that he is a pilot forRespondent, and that the master of the SSSansininareported to Murphy that Herring had been "bad-mouth-ing"Murphy and questioned Murphy's ability. Murphytestified that he had discussed the contract proposals withJohnson at some date after Herring was fired, and thatJohnson did not object to any of the proposals.James Hurd testified that he has been a pilot withRespondent since June 1, 1972, and that when he' arrived,therewas no apparent animosity between Herring andJohnson.He said he first noticed such animosity in orabout May or June 1973, and that he noticed it later inJanuary 1974. He said officers aboard ships that he pilotedoften asked about the relationship between Johnson andHerring.Hurd related two incidents wherein he was involved withHerring. The first was an incident in late 1972, whereinHemng allegedly challenged Hurd as being a favorite ofJohnson and getting the better of two pilot jobs ondestroyers that had been assigned to Herring and Hurd.The second was an incident in mid-1973, wherein Herringallegedly refused to let the ship he was piloting slow downso that a fish order could be given over the side. Hurd saidthat giving fish orders in such manner was a commonoccurrence. He said he mentioned the first incident severalmonths later to Johnson, but heard nothing further aboutit.Hurd testified that he has served with Herring, asHerring's subordinate, on or about 15 different occasions.Hurd testified that, sometime in the fall of 1973, hebelieves he heard Johnson state that if Herring "didn'tstraighten up he was going to have to get rid of him."Hurd testified that possible medical plan was at the heartof the proposals made by the union group to theRespondent.John Cooper testified that he was office manager anddispatcher forRespondent fromMay 1, 1971, untilFebruary 4, 1974. He testified that Johnson remarked tohim in May 1973 that Tingley told Johnson he wasperfectly happy with the way the Company was being run,untilHerring came along and started stirring up trouble.Johnson said Herring was the only unhappy employee.Cooper stated ,that the friction between Herring andJohnson first was apparent after a union meeting, in orabout May 1973.Cooper testified that, so far as he knows, no formal orinformal reprimand ever was given to Herring about hiswork.William Bullard testified that he formerly was a pilot inHawaii, and' talked with Johnson about possibly workingforRespondent during a telephone conversation in May1973. He said Johnson indicated an interest in hiring him,but that Johnson thought it was not a good idea to come toHomer at that time because he was "having a problem with ALASKA MARINE PILOTAGE, INC.Captain Herring." Bullard said he asked Johnson if theproblem with Herring had anything to do with the latter'sship handling ability, and Johnson replied "no it was not."Johnson said all the pilots in Homer had joined the pilotsdivision of the Masters, Mates and Pilots Union, and thatat one of the first meetings Herring introduced a number ofproposals that Johnson thought were extremely unfair.Johnson allegedly told Bullard that Johnson had learned,upon questioning other pilots, that the ideas were Herring'sown. Bullard testified that Johnson preceded the conversa-tion with a statement, "I think I'm going to have to letCaptain Herring go, how good a friend is he of yours?"Bullard testified that Johnson came to Honolulu about10 days or 2 weeks after the telephone conversation, andthat he met with Johnson on two or'three occasions to talkabout his possible employment with Respondent. He saidhe also talked with Johnson about Herring and theproblems in Alaska, and discussed in some detail theproposals Herring and the others had made to Johnson.Bullard stated that Johnson remarked that the proposalswere "going to cost him a lot of money - it was a questionof dollars and cents."Gordon Riordan testified that he was a pilot trainee withRespondent from March 1 to June 17, 1974, and that priorto being hired by Respondent he came to Homer to beinterviewed by Johnson. Riordan testified that, when hewas in Homer, he saw Herring's name on the pilot's listand he asked Johnson if this was the same Herring whohad been on Wake Island. Johnson said it was, andRiordan asked, "He's a pretty goodman isn't he?" Johnsonallegedly agreed that he was. Riordan further testified thathe knew of Herring's reputation on Wake, and that it wasexcellent.During a conversation with Johnson while in Homer,Riordan had an opportunity to see the contract proposals,and he testified that Johnson asked him what he thought ofthem.Riordan testified that he stated he "sawnothing in itthat was unreasonable or out of line." Riordan stated thatJohnson remarked that the pilots could pay for their ownmedical expenses, and that Herring would have to go if hedid not stop making trouble.Riordan finally testified that he had a conversation withJohnson during his training period, and that Johnsonremarked that Riordan did not know how close he came tonot being selected and that, if Riordan had views similar toCaptain Herring's, he would not have been hired. Rior-dan's wife corroborated his testimony.RobertGlud testified that he has been a pilot forRespondentabout 3-1/2 years, and that he is branchofficer of the Southwest Alaska Branch of the pilotsdivision of Masters, Mates and Pilots. Glud testified to aconversation he had with Tingley and Herring, ' duringwhich Tingley made it quite plain that he also had severalcomplaints about Respondent. According to Glud, Tingleystated he wanted better working conditions and moremoney. Glud testified that Herring responded to Tingleyby stating that the best place to take these matters up wasin front of Captain Johnson or in a union meeting, and"get it discussed where it belongs, not behind' somebody'sback."Glud stated that he supported the proposalssuggested by Herring.81Glud testified that, at the union meeting of October1973,he reported on his visit to the internationalconvention in Baltimore as branch officer of the Homerlocal.He said other pilots asked what type of contractGlud had in Homer, and Glud replied that he did not havea contract"we just have a working agreement." Gludtestified that, following his report to the union group atHomer, it was suggested that Glud draw up a contractproposal.He said it was voted unanimously that such acontract be drawn up. Glud said he asked Herring andCunninghamto assist him as a committee, to get proposalsfrom all members. Glud testified that the committee wentto all pilots in the unit, including Johnson, and asked ifthey had anything they wanted to put into the contract. Hesaid the committee had several meetings, as a result ofwhich a draft contract was prepared, and presented to themembership.Glud testified that Johnson stated at themeeting of January 1974 that he felt the proposals were allHerring's work and that he would not sign the proposal.Glud said that he, Cunningham, and Herring respondedthat the proposals represented the product of all the pilots,not just Herring. Glud stated that the proposals presentlyhave the approval of the pilot group, but that no action hasbeen taken, pending the outcome of this case.B.Discontinuanceof Training TripsHerring testified to the system followed by Respondent,whereby pilots' pay is related to -license endorsements.Testimony established that, in order to obtain endorse-ments, it isnecessary for pilots to familiarize themselveswith the ports involved, there beingseparateendorsementsfor each port. When a pilot considers himself adequatelytrained, he is permitted to take a qualifying test. If the testis satisfactorily passed, an endorsement is placed upon thelicense.Testimony also established that training trips sometimesare suggested by management,sometimesrequested bypilots,andsometimesmutually arranged.Managementmust approve all trips, since it is necessary to coordinatetraining trips with work requirements, with the latter takingpriority.Ordinarily, training trips are made aboardvesselswhich are under pilotage by Respondent's pilots, but it ispossible for pilots of Respondent to go on training tripsaboard Alaskastate-owned ferries. However, Alaska stateferries do not go to all the ports for which endorsementsare obtained. Also, state ferries are only about 300 feet inlength, and of about 3,000' tons, which is considerablysmaller than vessels ordinarily piloted by Respondent'spersonnel.Herring testified without contradiction that, prior toMay 1, 1973, he went on about 50 training trips, and thatafterMay 1, 1973, he was given no training trips. He saidhe asked for a Kodiak trip in the early summer of 1973,and for a Seward trip in January 1974, but was not advisedin either instance that he could go on a trip. Herringtestified that, shortly after he was terminated on February25, 1974, Cooper told him that he, Cooper, had beenordered by Johnson not to schedule Herring for trainingtrips, or to permit him to take any further trips, even ifHerring paid the entire expense himself, because Herring 82DECISIONSOF NATIONAL LABORRELATIONS BOARDwas a troublemakerand he did not want him going out oftown on training trips again.Cooper testified that training trips are scheduled throughthe office, either by the office manager or by Mr. or Mrs.Johnson. He said it is necessary to have office approvalprior to taking the training trips. Cooper testified thatHerring wasvery anxious to, obtain training trips and toldCooper he would go on any trip.Cooper testified that, some time in the early spring of1973, Johnson told Cooper that he did not want Herring togo to any more out portson trainingtrips.Cooper statedthat the instruction from Johnson took place some timeshortly after the union meeting held in April 1973. Coopersaid he followed Johnson's instructions, and that he did notadvise Herring of Johnson's instructions until after Herringwas fired.Mrs.Johnson testified that, until about the end of 1971,Herring was riding with senior pilots for training, but thatthereafter Herring objected to having to ride with the pilotsbecause he felt he was well acquainted with the inlet.Johnson testified that Herring was not interested in takingtraining trips and broadening his license endorsement, andthat Herring had given the Johnsons quite a lot of troubleby demanding that he be paid for trip expense in advance.Johnson testified that a further difficulty with Herring wasthat Herring could not be placed aboard the same vesselwith Captain Tingley, because "that's like putting dyna-mitewithmatches." Johnson testified that the onlyoccasionhe could recall wherein Herring asked for atraining trip was a trip that was requested in January 1974to go to Seward. However, Tingley was aboard the vessel,and Johnson would not put the two together. Johnsontestifiedthat, in his opinion, the ferry system is anadequate means to obtain required trips to pass examina-tions for license endorsements.Johnson acknowledged that he had given instructions toCooper not to arrange training trips for Hemng withoutfirst checking with Johnson. He said the instruction wasgiven to Cooper in March 1973, because Johnson wantedto dismiss Herring at the earliest possible time, and he(Johnson) did not want to "pour money down the rathole."Analysis and ConclusionsA.Herring's DischargeIn support of its contention of lawful discharge,Respondent introduced testimony concerning a series ofalleged incidents to illustrate Herring's attitude and workperformance. The question is whether or not such incidentsare pretextual, or whether their cumulative effect resultedin Herring's lawful discharge.Herring was employed by Respondent on July 10, 1971.The only substantial incident concerning which evidencewas adduced occurred shortly after he was employed. Theincident involved the shipHannah,and it occurred on oneof Herring's first pilot trips into the Port of Anchorage. Theship struck a catwalk on the dock, and, according toHerring's version of the accident, he was without fault.According to Johnson, as related to him by the captain ofthe Hannah, Herring was at fault. However, regardless offault,Herring was not reprimanded or punished, and thereisnoindication that the incident was considered to be aserious one.It is not realistic to give any weight to thisincident in considering Herring's discharge, because, first,the incident was of no more thanpassinginterest at thetime; second, testimony shows that casualties of this natureare not at all unusual;third, the incident occurred longago. Johnson testified that Tingley was involved in a pilingdamage accident in 1974; that Swett ran a ship onto a rockin 1970; and that Glud was involved in a collision in 1973.All were more serious than the Hannah incident, yet noneof the pilots were disciplined. In addition, Tingley ran avessel aground (the Cold Bay incident),, for which he wassuspended 9 months, but not discharged. No reason wasshown why Johnson did not discipline Herring at the time,if Johnson thought the incidentwas a seriousone, or thatHerring was at fault. It simply is not reasonable to considerthe Hannah matter of late 1971 or early 1972 as a cause fordischarge in 1974.Mrs.Johnson testified that thought first was given tofiring Herring the early part of 1972, and that she insistedto Johnson in April 1973 that Herring be fired. However,that testimony has no support in the record, and isaccorded little, if any, weight. The April 1973 dateparticularly is suspectunless,contrary to the implicationintended by Mrs. Johnson, she was as exercised as herhusband about Herring's unionactivity..It is clear that Herring and Johnson were not compatibleworkers. Their personalities are entirely different, and therecord shows that Herring can be an abrasive person. Withthe passage of time, Herring and Johnson found them-selves at odds with each other. According to Tingley andCunningham, conflict betweenHerring and Johnsoncommenced about the middle of 1972. Hurd said he firstnoticed the conflict about the middle of 1973. It is notpossible to establish a definite date when their disagree-ments first began, but, in any event,it isclear that noaction was taken by Johnson againstHerring, and Johnsonnever spoke with Herring about any characteristics he mayhave thought undesirable.One of the incidents relied on by Respondent to establishthe fact that Herring was fired for good cause was thatinvolvingHerring'schallengingof,Hurd relative toassignmentfor piloting a destroyer in late 1972. Very littleweight, if any, is attached to that incident because, in thefirst place, the alleged incident involved no more thanHerring'sgrousingtoHurd over what he considered aslight,and, second, Hurd did notrelatethe incident toJohnson until several months later. No more was involvedthan a simple exchange of words between Herring andHurd. It was a minor matter. Hurd and Herring frequentlyworked together on thesameship without difficulty,' bothbefore and after the incident.The Golden Gate incident, which occurred in January1973, is an extremely weak reed for any support of thedischarge of Herring. Even granting that Herring probablyused sea languageat the time of the incident, as attributedto him,it isclear from the testimony of both Herring andJohnson that the words were uttered, during a period ofconsiderable danger andstress.The lives ofseamen were injeopardy, and it was not a moment whencalm, dispassion- ALASKA MARINE PILOTAGE, INC.83ate words could be expected. Further than this, JohnsontestifiedthatHerring and the captain apologized to eachother after the incident. Finally, Johnson had been aboardthe vessel with Herring about 3 days al the time of theincident, and Johnson made no mention in his testimony ofHerring's work, attitude, or general deportment, while hewas onthe vessel, other than this single outburst during amoment of danger. This incidentis assignedno weight inHerring's discharge.The next incident relied on by Respondent was the ColdBay grounding of a vessel by Tingley in early 1973.Respondent elicited testimony from witnesses intended toshow that Herring stated to persons unidentified (otherthan Tingley) that if he had been aboard the ship as pilot,rather than as an observer, the incident would not havehappened, and further that there had been much drinkingaboard the ship. Herring denied any statement or implica-tionthat Tingley was intoxicated at the time, and Herring'suncontradicted testimony was that he lent all the supporthe could to Tingley during a later hearing concerning theincident. No witness having stated that Herring referred toTingley as being drunk, or intoxication having caused thegrounding of the vessel, there is no conflicting testimony toresolve.Respondent alleges that in March 1973, apparentlyabout thesame time asthe Cold Bay grounding incident,Respondent was instructed not to permit Herring to pilotany of the Chevron ships that may request services fromRespondent.However,Mrs. Johnson testified that suchrequests are notunusual,and that Tingley also was notpermitted to pilot Chevron ships. In addition, Glud wasforbidden by Sea Land to pilot any of their ships. Undersuchcircumstances, this factor is of slight importance.The record shows that Johnson first made up his mindconcerningthe firing of Herring after the union meeting inApril 1973, at which Herring announced his complaints.The testimony of others relative to Johnson's decision tofire Herring is consistent. Cunningham testified that he wastold by Johnson after the April 1973 union meeting thatJohnson did not want a union contract, and that he wasgoing to have to let Herring go. Hurd testified that the firsttime he heard anything from Johnson on this point was inthe fall of 1973, when Johnson told Hurd that he was goingto have to get rid of Herring. Cooper testified that frictionbetween Johnson and Herring commenced in May 1973,and that Johnson discontinued Herring's training tripsabout thesametime .3 Riordan testified that Johnson toldhim in early 1974 that he may have to let Herring go.Bullard testified that Johnson told him in May 1973 that hewas thinking of letting Herring go. Glud testified thatJohnson told him in January 1974 that he was going to fireHerring.In no instance,other than the testimony of Mrs. Johnsonas outlined above, which was vague and doubtful, is thereany indication of a statement by Johnson prior to the April1973 meeting that Herring was to be fired.The record thus shows that serious conflict betweenJohnson and Herring, the first discussion of union membercomplaints,the first talk abouta unioncontractwith3 Johnson testified that the date is March 1973. Cooper's testimony ismorenearly consistent with the record and other testimony(includingHerring's),and is credited.Respondent, Johnson's trip to Hawaii to "check" onHerring, and the first mention by Johnson of Herring'spossible discharge all occurred about the same time inApril and May 1973. As discussed above, the incidentsprior to that date, relied on by Respondent to show causefor discharge, simply are not credible for such purpose.The incidents after April and May 1973 relied on byRespondent are trivial at best,and suspect.Further,testimony concerning them was vague and,more impor-tant,none of them was ever mentioned to Herring.Included are the incidents of the fish order (mid-1973);Herring's boarding a ship late (June 1973); Herring'surging a ship captain to ask for his pilot services(December 1973); car damage possibly caused by Herring(December 1973); and the telephone call to Mr. and Mrs.Johnson by Herring, concerning a pilot schedule (February1974).As argued by General Counsel, it is clear that the variousincidents were pieced together after the fact of firing, inorder to support that discharge.The record does not show poor work performance byHerring. Only the Hannah incident involved a "casualty,"and Herring was not reprimanded or disciplined on thatoccasion. In fact, the matter was never discussed with himby Johnson. Riordan testified that Herring was "a prettygood man," and Johnson agreed with that assessment.Johnson told Bullard that he had a problem with Herring,but that there was no problem with Herring's ship handlingability. Johnson testified that he often served aboard shipswithHerring, but he did not testify that he had anycomplaints about Herring's ship handling ability. Thematter of Herring's exclusion from Chevron ships is givenlittleweight, as discussed above, because of the hearsayelement involved in the testimony and because other pilotsare under the same sort of restriction.The only factor that touches upon Herring's work relatesto his license.It is true that Herring's license was on a 6-month renewal basis, but it has been regularly renewed,and no instance was given wherein the license interferedwith Respondent's duty to its customers. Further, Herringexplained the status of his license both before and after hisemployment with Respondent, as testified to by Herringand both Mr. and Mrs. Johnson. Thus, this factor is of noweight in considering Herring's discharge.Respondent rested part of its defense on its contentionthat Johnson is a longstanding member and strongsupporter of the Union and was the influential force inseeing to the establishment of a pilots' branch at Homer.Respondent also attempted to show that many of theemployee proposals covered, subjects that were already ineffect. There was an attempt to show that Johnson not onlydid not object to any of the proposals, but that he signedthe proposals and apparently was convinced that at leastsome of them should be instituted. However, regardless ofclaim of absence of union animus on the part of Johnson,two facts are clear. First, meetings held by the unionmembers inApril and October 1973 and in January 1974were for the purpose of considering complaints, draftingproposals, and considering the execution of a contract with 84DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent.Obviously,this is protected unionactivity.Second,as pointed out above,Johnson's determination tofireHerring arose after the April meeting at which Herringfirst introduced the complaints.Unionactivityremainsprotected activity,even though it may be the product of anemployee who was acting in a contentious and possiblyunreasonable manner, and specific evidence of intent todiscourage union activity is not an indispensable elementof proof of an 8(a)(3) violation.RadioOfficers' Union of, theCommercial Telegraphers Union,AFL v. N.LR.B.,347 U. S.17 (1954).Itwould seem logical for Johnson to advise Herring atsome point that his work and conduct were not satisfacto-ry, but not only was Herring never so advised - he wasnot even told why he wasfired.If Johnson had good causeto fire Herring,and if union activity was not involved,common courtesy and business practice would suggestgiving the reason.Herring was not a clerk or laborer - hewas a skilled employee in a high-salaried position, with afuture that would be clouded by a summary discharge withno reason given therefor.It isdifficultto avoid theconclusion that,no reason was given because the reasonwas outside the provisionsof the Act.In view of the foregoing,it is found that Herring wasdischarged"because"of his activities on behalf of theUnion.B.Discontinuanceof Training TripsThe fact of discontinuance of training trips is wellestablishedby the record. Johnson admitted that heinstructed Cooper not to schedule Herring for any moretrips without first checking with Johnson, and his testimo-ny established the fact that Johnson intended to sendHerring out on no more trips because, in Johnson's words,itwould be like pouring money down a rat hole. Johnson'sstatementsare fully supported by Cooper, who crediblytestified to a conversation in April or May 1973, in whichJohnson instructed him not to schedule Herring for anymore trips. The only question concerning this subject is theapproximate date of the conversation between Johnson'and Cooper. Cooper testified that his instructions werereceived by Johnson after the "first unionmeeting,"whichestablished a date in Cooper's mind of approximately May1, 1973. Johnson contends that the conversation occurredinMarch 1973, which would have been before the unionmeeting.Herring testified that he had been sent orpermitted to go on approximately 50 training trips prior toMay 1, 1973, and that thereafter, he was sent on none.Herring testified that he asked for a Kodiak trip in theearlysummer of1973, and for a Seward trip in January1974, but was not permitted to go on either. Johnsontestified that he' could recall only one request by Herringfor a trip, that being a request in January 1974 to go to4GeneralCounsel - discussed at length in his brief, the possibleapplicability of Sec. 10(b) of the Act to the independent 8(a)(l) violation. Itwas reasoned,by analogy, that "lack of knowledge of a discriminatory acttolls- 10(b)." The argument is persuasive, but it is not necessary to rely onanalogous situations Sec. 10(b) is not applicable herein.First, the defense was not based, wholly or partially on See. 10(b).Respondent did not plead the statute of limitations,but submitted the caseon its merits.Sec. 10(b) is an affirmative defense and is waived if not timelyraised.LutherW. Shumate (Union Carbide Corp.) v. N ERB.,452 F.2d 717Seward.He said he did not permit that trip becauseTingley was the pilot, and Herring and Tingley did not getalong with each other. Herring's testimony concerning thenumber of training trips and the approximate date theystopped, and concerning his request for trips to Kodiakand Seward, is credited. Cooper was a credible witness,and his testimony has support in the' record. As shownabove, Johnson's frequent statements concerning thenecessity for firing Herring, and his trip to Honolulu tocheck into Herring's background, all occurred after theunion meeting of April 1973. It is logical, under suchcircumstances, that Johnson's instruction toCooperactually occurred approximately the first of May, astestified by Cooper, and it is so found. It is also found thatHerring's requests for training trips to Kodiak and Sewardin the summer of 1973 and in January 1974, respectively,were refused by Johnson.Respondent introduced some testimony to the effect thatHerring did not want to make training trips, and, further,that he demanded expense money in advance of makingthe trips. Herring denied both contentions. The matter ofdemanding expense money in advance is of no probativevalue in settling this point of the controversy, and thetestimony intended to show that Herring did not want tomake the trips is not credited. There also was an attemptby Respondent to show that Herring did not take theinitiative he should have by scheduling ferry trips for thepurpose of training. However, Herring testified that suchtrips are not adequate training because of the limited sizeof the ferry vessels, and also because they do not touch atsome of the ports where endorsements are required.Herring's testimony on this point was not contradicted,and is credited. It is found thatferrytraining trips are notadequate for the purpose of obtaining endorsements in themanner required, and desired, by Herring. Inanyevent,whether or not ferry trips were available is not controlling,in view of the fact that Johnson admitted that he stoppedtraining trips for Herring, and there is no indication in therecord that training trips were stopped for anyone else. It isalso found that Herring did not know until after he wasfired that his training trips had, been discontinued byJohnson's order to Cooper, on or about May 1, 1973.Based on the foregoing, it is found that the allegations ofthe complaint are proved, and that Respondent has refusedcontinuously, from about May 1, 1973, through February25, 1974,' to accommodate Herring's' request to maketraining trips for the purpose of adding endorsements to hispilot license, because of Herring's activities on behalf oftheUnion and because of his other protected, concertedactivities.4(C.A. 4, 1971),setting asideand remanding 180 NLRB 875 (1970);ChicagoRoll Forming Corp.,167 NLRB 961 (1967).Further,Sec. 10(b) is not applicablein this instancebecause of thecontinuing nature ofthe violation.AlthoughJohnson'sorder to stopHerring's trainingtripswas outsidethe 10(b) period of limitation, creditedtestimonyshowedthat at leastone requestfor a trainingtrip was refusedwithin the 10(b) period.Varo, Inc.,172 NLRB 2062(1968);N.L.RB. v.Kohler Company,220 F.2d 3 (1955);N.L.RB. v. AnchorRomeMils, 228F.2d 775 (C.A. 5, 1956). ALASKA MARINE PILOTAGE, INC.85IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe Respondent's activities set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of theAct, I shall recommend that it be ordered to cease anddesisttherefrom, and to take certain affirmative actiondesignedto effectuate the policies of the Act.Ithas been found that Respondent unlawfully dis-charged Robert J. Herring. I will, therefore, recommendthat Respondent offer Robert J. Herring his former job or,if that jobno longer exists,a substantially equivalent job,without prejudice to his seniority and other rights andprivileges, and make him whole for anylossof earningssuffered by reason of the discrimination against him, bypayment to him of a sum of money equal to that which henormally would have earned, absent the discrimination,lessnet earningsduring such period, with backpaycomputed on a quarterly basis in the manner established inF.W Woolworth Company,90 NLRB 289 (1950), plusinterest atthe rate of 6 percent per` annum, as set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962). It willbe further recommended that Respondent preserve and,upon request,make available to the Board all payrollrecords, social security payment records, timecards, per-sonnel recordsand reports, and all other records necessaryand useful to determinethe amountsof backpay due andthe rightsof reinstatementunder the terms of theserecommendations.Upon the basis of the foregoing fmdings of fact, andupon the entire record, I hereby make the following:CONCLUSIONS OF LAW1.Alaska Marine Pilotage, Incorporated, is an employ-er engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2.Southwest Alaska Branch, Pilots Division, Interna-tional Organization of Masters, Mates and Pilots, AFL-CIO, is, and at all times material herein has been, a labororganization within the meaning of Section 2(5) of the Act.3.By discharging Robert J. Herring on February 25,1974,Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.4.By refusing to accommodate Robert J. Herring'srequest to make training trips for the purpose of endorse-ments to his pilot's license,because of his activities ons In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102.48 ofthe Rules and Regulations,be adopted by theBoard and becomebehalf of the Union and because of his other protectedconcerted activities,Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act.5.By the action described in paragraph 3, above, andderivatively by the independent 8(a)(1) violation describedin paragraph 4, above, Respondent has interfered with,restrained, and coerced, and is interfering with, restraining,and coercing, employees in the exercise of rights guaran-teed them in Section 7 of the Act, and thereby has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDERSRespondent,AlaskaMarine Pilotage, Incorporated,Homer, Alaska, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging_membership in Southwest AlaskaBranch, PilotsDivision, InternationalOrganization ofMasters,Mates and Pilots, AFL-CIO, or in any otherlabor organization, by discharging or terminating employ-ees, or inanyother manner discriminating in regard to hireor tenure of employment or any term or condition ofemployment.(b)Refusing to accommodate pilot employees' requeststomake training trips for the purpose of adding endorse-ments to their pilots licenses, because of activities on behalfof the Union or because of other protected concertedactivities.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labororganizations, including the above-named organization, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Offer Robert J. Herring immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for his loss of earnings in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents allpayroll and other records, as setforth in "The Remedy" section of this Decision.(c) Post at itsHomer,Alaska, operation copies of theattached notice marked "Appendix." 6 Copies of the noticeon forms provided by the Regional Director for Region 19,after being duly signed by an authorized representative ofitsfindings, conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes.r In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted by(Continued) 86DECISIONSOF NATIONALLABOR RELATIONS BOARDtheRespondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily, posted. Reasonable steps shall betaken by theRespondent to insure that the notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Order of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Courtof AppealsEnforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had an opportunity topresent evidence and state their positions, the NationalLaborRelationsBoard has found that we have violated theNational Labor Relations Act and has ordered us to postthis notice.The Act gives employees the following rights:To engage in self-organizationTo form, join,or assistanyunionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for thepurpose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of any suchactivities.WE WILL NOT discourage membership in SouthwestAlaska Branch, Pilots Division, International Organiza-tion of Masters, Mates and Pilots, AFL-CIO, or in anyother labor organization, by discharging or terminatingemployees, or in any other manner discriminating, inregard to hire or tenure of employment of any term orcondition of employment.WE WILL NOT refuse to accommodate pilot employ-ees' requeststo make training trips for the purpose ofadding endorsements to their pilots licenses, because ofactivities on behalf of the Union or because of otherprotected concerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively, throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer Robert J. Herring full reinstatementto his former job or, if that job no longer exists, to asubstantially equivalent position; without prejudice tohis seniority or other rights and privileges, and makehim whole for any loss of pay suffered as a result of thediscriminationagainst him.ALASKAMARINEPILOTAGE,INCORPORATED